USCA11 Case: 20-10827      Date Filed: 05/17/2021   Page: 1 of 2



                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-10827
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 0:19-cr-60344-RKA-1



UNITED STATES OF AMERICA,
                                                                  Plaintiff-Appellee,

                                      versus

ROGENIOR PIERRE PAUL,
                                                              Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (May 17, 2021)

Before WILSON, ROSENBAUM, and LUCK, Circuit Judges.

PER CURIAM:

      Thomas Sclafani, appointed counsel for Rogenior Paul in this direct criminal

appeal, has moved to withdraw from further representation of Paul and filed a brief
          USCA11 Case: 20-10827       Date Filed: 05/17/2021    Page: 2 of 2



pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent review of

the entire record reveals that Sclafani’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, Sclafani’s motion to withdraw is GRANTED, and Paul’s

conviction and sentence are AFFIRMED.




                                           2